Citation Nr: 0024299	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-01 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina 


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
osteoarthritis of the left hip, claimed as secondary to 
service-connected residuals of a gunshot wound of the left 
tibia with traumatic arthritis of the ankle.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
osteoarthritis of the left knee, claimed as secondary to 
service-connected residuals of a gunshot wound of the left 
tibia with traumatic arthritis of the ankle.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran had active service from March 1951 to January 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO) that declined to reopen the 
veteran's claim for service connection for osteoarthritis of 
the left knee and left hip, claimed as secondary to service-
connected residuals of a gunshot wound of the left tibia with 
traumatic arthritis of the ankle.  

In July 2000, the veteran testified before a member of the 
Board.  At the time, the veteran raised the claims of 
entitlement to a permanent and total disability rating for 
pension purposes and entitlement to service connection for 
posttraumatic stress disorder (PTSD).  Hearing transcript 
(T.), 2.  The veteran also claimed that he received a flesh 
wound of the left thigh during service, from which he 
continues to have scarring and other problems.  T. 8-9.  
These matters, which are not inextricably intertwined with 
the issues on appeal, are referred to the RO for appropriate 
action.  

In his January 1999 substantive appeal, the veteran indicated 
that he has nerve damage associated with his service-
connected gunshot wound residuals of the left tibia; he also 
stated that this disability had worsened.  The matter of an 
increased rating for the service-connected disability is 
referred to the RO for appropriate action.  

A review of the record shows that communications were 
received from a private attorney during the pendency of this 
appeal.  However, as the RO noted, there was no official 
appointment of a private attorney as the veteran's 
representative.  At his July 2000 personal hearing, the 
veteran was represented by The American Legion, consistent 
with the current authorization form in file.  Accordingly, 
the Board recognizes the representative as listed on the 
title page of this decision.    


FINDINGS OF FACT

1. In a rating decision dated in August 1997, the RO denied 
the request to reopen the veteran's claim for service 
connection for osteoarthritis of the left knee and left hip; 
the veteran did not perfect an appeal therefrom.

2. The evidence received subsequent to the August 1997 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration, and is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for osteoarthritis of 
the left hip, claimed as secondary to service-connected 
residuals of a gunshot wound of the left tibia with traumatic 
arthritis of the ankle has not been received; the August 1997 
rating decision is final.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for osteoarthritis of 
the left knee, claimed as secondary to service-connected 
residuals of a gunshot wound of the left tibia with traumatic 
arthritis of the ankle has not been received; the August 1997 
rating decision is final.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. 
§ 3.310(a) (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104.  (West 1991).  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c) (West 1991);  
38 C.F.R. § 20.1103 (1999).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); see also Hickson 
v. West, 12 Vet. App. 247 (1999).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented), will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was announced by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  Elkins v. West, 12 Vet. 
App. 209 (1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

Generally, for a claim to be well grounded, there generally 
must be (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

Evidentiary background

The RO, in its May 1953 rating decision, granted service 
connection for residuals of a gunshot wound of the left 
tibia.  In an August 1977 rating decision, the service-
connected disability, gunshot wound residuals of the left 
tibia, was noted to include traumatic arthritis of the ankle.  

In a September 1977 claim, the veteran requested service 
connection for a knee disability from a 1970 fall on the job, 
which he stated was directly related to his ankle problems.  
In a December 1977 letter, the RO requested that the veteran 
provide certain information within 60 days, in order to 
pursue his claim.  No further information is in the record 
regarding a response.  

VA outpatient treatment records dated in May 1994 show that 
the veteran complained of left hip, leg and knee problems 
that had been chronic for years.  The assessment was probable 
degenerative joint disease (DJD).  The veteran was referred 
to orthopedics in order to assess the veteran's complaints of 
increased pain of the left knee and hip, possibly secondary 
to a changed gait from the service-connected wound.  An x-ray 
of the knees showed minimal early degenerative changes in May 
1994; cystic and sclerotic changes in both hips consistent 
with moderate to severe osteoarthritis was demonstrated.  

In June 1994, VA outpatient treatment records show an 
assessment of osteoarthritis of the left hip.  In an April 
1995 rating decision, service connection for arthritis of the 
left knee and left hip as secondary to service-connected 
disability was denied on the basis that the evidence did not 
show that the disabilities were related to service or 
service-connected disability.  The veteran was informed of 
this action in an RO letter dated in April 1995 in which a 
copy of the specific rating decision was provided.  

An August 1997 rating decision declined to reopen the 
veteran's claim for service connection for osteoarthritis of 
the left knee and left hip.  The RO denied the claim on the 
basis that new and material evidence had not been submitted; 
VA medical records that were furnished with the request to 
reopen showed no new findings that established a relationship 
to military service or service-connected disability.  
Following receipt of a notice of disagreement in September 
1997, the RO provided a statement of the case in October 
1997.  The veteran was informed that a VA Form 9, substantive 
appeal, needed to be filed within 60 days of the date of that 
notice; the veteran otherwise had one year from the August 
1997 letter that informed him of this denial.  A VA Form 9, 
substantive appeal, was not subsequently submitted from the 
veteran by those dates.  

In October 1998, the veteran submitted a VA Form 9 to the RO 
in which he maintained that it was reasonable to assume that 
over the years his gait was altered from his service-
connected disability.  Thus, he contended that the knee/hip 
conditions were extensions of his service-connected ankle 
disability.  In a letter dated in October 1998, the RO 
informed that veteran that he did not file a timely VA Form 9 
and his previous appeal was closed.  The RO notified the 
veteran that additional evidence pertinent to his claim was 
being reviewed.  The veteran did not disagree with the 
timeliness matter.  

Private medical records dated in August 1998 show that the 
veteran sought treatment for pain of the left hip and other 
joints.  By history, it was noted that the veteran was shot 
in Korea in the left ankle.  He had trouble with his left hip 
and had a total left hip replacement in August 1997.  The 
impressions were post total hip, left, still mildly painful; 
post gunshot wound of the left ankle with osteoporosis and 
osteoarthritis; and pain in the right knee, possibly 
secondary to internal derangement.  In September 1998, the 
veteran was seen for complaints of pain in both knees and the 
left hip.  The impressions were internal derangement of the 
right knee and left knee and post total hip replacement, left 
hip.  

An orthopedic examination was conducted on behalf of VA in 
March 1999.  The veteran's past history of gunshot wound of 
the left ankle in the 1950's was noted.  The examiner found 
that the left ankle arthritis was of traumatic origin.  His 
opinion was that the hip and knee disabilities were not 
related to the ankle injury.  The examiner stated that he 
based this opinion following a thorough review of the 
veteran's records, which showed degenerative arthritis of 
both hips and both knees.  The diagnoses were left tibia 
gunshot wound with traumatic arthritis of the ankle; status 
post of total left hip arthroplasty with radial density above 
the pre-trochanter; and traumatic arthritis of the left 
ankle.  

The veteran provided testimony in July 2000 before a member 
of the Board.  The veteran testified that he had problems 
over the years with his left ankle, and that consequently, 
the rest of his leg went "bad."  T. 4.  It was indicated that 
no doctor had documented on paper that there was a 
relationship between his current left hip and left knee 
disorders and the service-connected disability.  T.5.  

Analysis

In this case, the evidence previously considered by the RO 
did not include competent evidence of a nexus between a 
current left knee or left hip disability that was shown to 
relate to any incident of service or service-connected 
disability.  Subsequent to that decision, the RO received 
additional medical evidence.  To the extent that such 
pertains only to medical problems unrelated to the left hip 
or left knee such is not material.  Also, duplicate medical 
evidence is not new and not sufficient to reopen the claim.  
38 C.F.R. § 3.156.  

Initially, the Board finds that the veteran's additional 
statements/testimony are not competent to establish a causal 
relationship between his post-service left hip or left knee 
problems and service-connected disability, the sole argument 
made before the Board at this time.  There is no indication 
in the record that the veteran has the training or medical 
expertise to provide a competent opinion as to medical 
diagnosis or medical causation.  As such, those 
statements/testimony are not material and not sufficient to 
reopen the claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Court, in Moray v. Brown, 5 Vet. App. 211, 214 
(1993), extended the principal of Grottveit v. Brown, 5 Vet. 
App. 91 (1993), to hold that if lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a), 
it necessarily follows that such assertions cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108.  In 
this case, the crucial basis for the prior denial was that 
there was no medical [competent] evidence of a post-service 
left knee or left hip disability, which was related to 
service-connected disability.  

The medical evidence that has been submitted since the last 
prior denial shows that the veteran has been treated for left 
hip and knee disability.  This medical evidence does not 
relate the veteran's current disability to service-connected 
disability in any way.  As such, these medical records are 
not new and material evidence.  See Cox v. Brown, 5 Vet. App. 
95 (1993) (Records showing treatment years after service 
which do not link the post-service disorder to service in any 
way are not considered new and material evidence).  

The veteran was also afforded an examination on behalf of VA 
in March 1999.  Significantly, the examiner provided an 
opinion in which he found that the veteran's current left hip 
and left knee disorders are unrelated to service-connected 
disability. The Court has held that evidence which is 
unfavorable to the veteran's case may not "trigger a 
reopening" of the claim.  Villalobos v. Principi, 3 Vet. 
App. 450, 452 (1992).  Thus, this report is also not new and 
material.  

In short, the evidence added to the file since the August 
1997 decision is either cumulative or duplicative of 
previously considered evidence and does not contain any 
competent [medical] opinion relating currently shown left 
knee/left hip problems to the veteran's service-connected 
disability.  See 38 C.F.R. §§ 3.310.  Thus, the additional 
evidence does not bear directly or substantially upon the 
specific matter under consideration.  Absent such 
materiality, the additional evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim and the veteran's claim is not now 
reopened.  38 C.F.R. § 3.156(a).  
    
Accordingly, the Board concludes that no new and material 
evidence has been presented to warrant reopening the claim 
and the August 1997 rating decision that denied the request 
to reopen the claim of entitlement to service connection for 
a left knee or left hip disability as secondary to service-
connected residuals of a gunshot wound of the left tibia with 
traumatic arthritis of the ankle remains final.  38 U.S.C.A. 
§§ 5108, 7105(c); 38 C.F.R. §§ 3.156(a), 20.1103.

The Board here recognizes that the Court, in Graves v. Brown, 
9 Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, the VA has fulfilled such duty in the 1999 
statement and supplemental statements of the case informing 
the veteran of the laws and regulations pertinent to new and 
material evidence cases, and advising him of what constituted 
new and material evidence.  Further, the VA is not on notice 
of any outstanding evidence that would constitute new and 
material evidence.  Although the veteran's representative 
requested that the veteran be afforded an additional VA 
examination or that the Board obtain an additional medical 
nexus opinion, the Board finds that such developmental action 
is not warranted since the veteran's claim has not been 
reopened with new and material evidence.  


ORDER

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection osteoarthritis 
of the left knee and left hip, claimed as secondary to 
service-connected residuals of a gunshot wound of the left 
tibia with traumatic arthritis of the ankle, the appeal is 
denied.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals

